Exhibit32 Certification of CEO and CFO Pursuant to 18U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form10-K of Sealed Air Corporation (the “Company”) for the fiscal year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Jerome A. Peribere, as President and Chief Executive Officer of the Company, and Carol P. Lowe, as Senior Vice President and Chief Financial Officer of the Company, each hereby certifies pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of his/her knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ JEROME A. PERIBERE Name: Jerome A. Peribere Title:President and Chief Executive Officer Date: February 15, 2017 By: /s/ CAROL P. LOWE Name:Carol P. Lowe Title:Senior Vice President and Chief Financial Officer Date: February 15, 2017 2
